UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF NEW YORK, BROOKLYN

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
CHALAMO KAIKOV Index No:
Defendant / Respondent: 1:19-CV-02521-]BW-RER

ARIHAY KAIKOV, DUSTIN BOWMAN, SHIRYAK, BOWMAN,
ANDERSON, GILL & KADOCHNIKOV LLP, PACIFIC 2340 CORP.,
ROYAL A&K REALTY GROUP INC., A&E.R.E. MANAGEMENT CORP.,
NY PRIME HOLDING LLC, AG REALTY BRONX CORP., JOHN and
JANE DOE 1-19 and XYZ CORPORATION 1-10

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and located at 590 Madison
Ave 21st floor, New York, NY 10022. That on Tue, May 21 2019 AT 08:02 PM AT 65-38 BOOTH STREET APT, # 2H, REGO PARK, NY 11374
deponent served the within SUMMONS IN A CIVIL ACTION, COMPLAINT on ARIHAY KAIKOV

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.
Corporation: a defendant, therein named, by delivering a true copy of each to
personally, deponent knew said corporation so served to be the corporation described, and knew said individual to be
thereof.

Suitable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

 

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known address, , and depositing said wrapper in a post office, official depository under the exclusive care
and custody of the United States Post Office, department, with New York State. Mailed on

Non-Service:

KU UO OU USE

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of NY, in any
capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The source of my
information and the ground of my belief are the conversations and observations above narrated. Upon information and belief |
have that the defendant is not in the military service of NY, or of the United States as that term is defined in either the State orin the
Federal statutes.

Additional Comments:
1) Unsuccessful Attempt: May 10, 2019, 3:50 pm EDT at Company: 65-38 BOOTH STREET APT. # 2H, REGO PARK, NY 11374

No answer at door/ Unable to reach Servee

2) Successful Attempt: May 21, 2019, 8:02 pm EDT at Company: 65-38 BOOTH STREET APT. # 2H, REGO PARK, NY 11374 received by ARIHAY
KAIKOV.
Served personally, recipient verbally identified himself at time of service

Description:

Age: 45 Ethnicity: Caucasian Gender: Male Weight: 200
Height: 5'10" Hair Brown Eyes: Relationship:

Other

(an

DAINON WARD
2079049

 

 

MAY 2 4 7019

 

BRIAN B RICKS
NOTARY PUBLIC STATE OF NEW YORK
No, 01816383781
Qualiied in New York County
My Commission Expires
November 26, 2022

  
